Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 1 of 29 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio wee aR. 19, OF
é ¢ a 1
In the Matter of the Search of )
(Briefly describe the property to be searched ) ;
or identify the person by name and address) ) Case No. 3 e 4 qh Ww 5 Gy
- @ B ey “847 t!
INFORMATION ASSOCIATED WITH FACEBOOK ) .
USER ID 100000716769503 THAT IS STORED AT

PREMISES CONTROLLED BY FACEBOOK INC.
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A

located in the Northern District of California , there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
A contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime:

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sec Offense Description
18US.C.§ sion Possession of a firearm by an unlawful user of a Controlled substance or by a person addicted to a
18 U.S.C. § 922(a)(6) controlled substance
18 U.S.C. § 924(a\(1)(A) false statement regarding firearms
18 U.S.C. § i false statement regarding firearms

es Hee t'based | fi _ false statement
€ app ication is based on these facts: unlawful possession of a controlled substance

See Attached Affidavit

a Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on jee sheet.

(EE

 

/ Appicant 's signature

—— Pee Special Agent, FBI

Sworn to before me and signed in my presence.

Date: 08/14/2019

 

 

City and state: Dayton, Ohio ‘Hon. Michael-J. xiatinn, ib S. Magistrate Judge
: Pr inted name and title

 
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 2 of 29 PAGEID #: 2

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the Facebook, Inc. User ID
100000716769503 (www.facebook.com/connor.betts.98; display name “Connor Betts”) that is
stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

headquartered in Menlo Park, California.
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 3 of 29 PAGEID #: 3

ATTACHMENT B
Particular Things to be Seized
lL Information to be disclosed by Facebook, Inc.

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them, including Exchangeable
Image File (“EXIF”) data and any other metadata associated with those photos
and videos;

(d) All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 4 of 29 PAGEID #: 4

(e)

(f)

(g)
(h)
(i)

)
(k)
(V)
(m)
(n)
(0)

numbers; future and past event postings; rejected “Friend” requests; comments,
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user, including all Messenger activity, private messages, chat history, video
and voice calling history, and pending “Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account,

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account

number);

i)
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 5 of 29 PAGEID #: 5

(p) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(q) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

fourteen of service of this warrant.
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 6 of 29 PAGEID #: 6

I. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of

18 U.S.C. § 922(g)(3)

18 U.S.C. § 922(a)(6)

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 1001

e 21 U.S.C. § 844

involving Conner BETTS since September 2006, including, for each user ID identified on
Attachment A, information pertaining to the following matters:

(a) Possession, use, acquisition, and distribution of firearms, ammunition, and
controlled substances;

(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications, other
records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

A
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 7 of 29 PAGEID #: 7

enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed
electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 8 of 29 PAGEID #: 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

 

 

FACEBOOK USER ID 100000716769503 | “*S° N°

THAT IS STORED AT PREMISES ee

CONTROLLED BY FACEBOOK INC. sued Snder sen
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, P. Andrew Gragan, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
-nformation associated with a certain Facebook user ID that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
company headquartered in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 USS.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1 (A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user [D.

2 Iam a Special Agent with the Federal Bureau of Investigation (“FBI”), Cincinnati
Division. I have been employed as a Special Agent with the FBI since May 2016. [have
received training in national-security investigations and criminal investigations, and I have
conducted investigations related to international terrorism, white-collar crimes, drug trafficking,

public corruption, firearms, and violent crimes. As part of these investigations, I have
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 9 of 29 PAGEID #: 9

participated in physical surveillance and records analysis, worked with informants, conducted

interviews, served court orders and subpoenas, and executed search warrants.

3: The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. § 922(g)(3) (Possession of a
firearm by an unlawful user of a controlled substance or by a person addicted to a controlled
substance), 18 U.S.C. § 922(a)(6) (false statement regarding firearms), 18 U.S.C. § 924(a)(1)(A)
(false statement regarding firearms); 18 U.S.C. § 1001 (false statement), and 21 U.S.C. § 844
(unlawful possession of a controlled substance), have been committed by Conner BETTS
(“BETTS”). There is also probable cause to search the information described in Attachment A
for evidence of these crimes, as described in Attachment B.

PROBABLE CAUSE

dls On or about August 4, 2019, at approximately 1:00 a.m., Dayton Police Officers
responded to an active shooter in the 400 block of East Fifth Street in Dayton, Ohio. Officers
observed a male, later identified as BETTS, actively engaged in shooting into a crowd of
individuals located at the 400 block of East Fifth Street in Dayton, Ohio, a city in the Southern
District of Ohio.

2. The Officers were able to return fire towards the suspect in order to stop the
threat. Multiple shots were fired, and BETTS was killed. At this time ten (10) people, including

BETTS, are deceased resulting from the shooting, along with multiple individuals injured. The
2
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 10 of 29 PAGEID #: 10

injured were transported to multiple local area hospitals. BETTS was located on the scene
wearing body-armor and headphones. Officers were able to identify the weapon as an assault
rifle style firearm.

Dy In the morning hours of August 4, 2019, the FBI was able to identify the shooter
at the scene based on finger prints. The shooter was identified as BETTS.

4. On or about August 4, 2019 a Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) Firearms Trace was conducted on the firearm used by BETTS, further
described as an Anderson AM-15 5.56mm with serial number 18309695. The purchaser was
Connor Stephen BETTS, with an address of 2250 Creekview Place, Bellbrook, Ohio, date of
birth (DOB) of October 28, 1994, and a Social Security Number (SSN) with the last four digits
of 6211. Ohio Bureau of Motor Vehicle (BMV) records reflect the same address, DOB, and last
four digits of the SSN for BETTS.

5, Records obtained from a Dayton area Federal Firearm Licensed dealer included
an ATF Form 4473, which based on my training and experience I know is required in order to
complete the transaction of purchasing a firearm from a licensed dealer, for an Anderson Mfg
model AM-15 receiver with serial number 18309695, which, based on information provided by
ATF, was manufactured outside the state of Ohio. The transferee/buyer was listed on the ATF
Form 4473 as Connor Stephen BETTS with the aforementioned address, DOB, and SSN. The
transfer of the firearm from the dealer to BETTS was completed on April 12, 2019.

6. Box lle of ATF Form 4473 states, “Are you an unlawful user of, or addicted to,
marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?
Warning: The use or possession of marijuana remains unlawful under Federal law regardless of

whether it has been legalized or decriminalized for medicinal or recreational purposes in the state

3
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 11 of 29 PAGEID #: 11

where you reside.” The form contained warnings concerning the consequences of answering the
questions on the form falsely. BETTS’ Form 4473 was checked “No” in response to the
question in box 1 le.

ee Records from the same FFL dealer also showed an ATF Form 4473 for a Taurus
Pt.111 G2C 9mm pistol with serial number TLR08219 was purchased by BETTS on November
23, 2018. The response to box 1 le was checked “No.”

8. On or about August 4, 2019, Dayton Police Officers executed a search warrant,
issued by the Dayton Municipal Court, on a 2007 Toyota Corolla bearing Ohio license plate
number GNM1586. The vehicle was parked near the scene of the shooting and is believed to
have been used by BETTS for transportation to the scene and for storage of the weapon he used
in the shooting. Ohio BMV records show BETTS? father as the registered owner. Among other
items, officers recovered a H&R 12 gauge Pardner Pump shotgun.

9. On or about August 4, 2019 an ATF Firearms Trace was conducted on the
shotgun, further described as a Hawk Industries Inc. H&R Pardner Pump 12 gauge shotgun with
serial number NZ897689. The purchaser was Connor Stephen BETTS, with an address of 2250
Creekview Place, Bellbrook, Ohio, date of birth (DOB) of October 28, 1994, and last four of
Social Security Number (SSN) 6211, identifying information consistent with the aforementioned
BMV and other records.

10. Records obtained from a Dayton-area Federal Firearm Licensed (FFL) dealer
‘neluded an ATF Form 4473 for a H&R Pardner 12 gauge shotgun with serial number
NZ897689. The transferee/buyer listed on the ATF Form 4473 was Connor Stephen BETTS

with the aforementioned address, DOB, and SSN. The transfer of the firearm from the dealer to
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 12 of 29 PAGEID #: 12

BETTS was completed on June 21, 201 9. BETTS’ Form 4473 was checked “No” in response to
the question in box lle.

LT. On or about August 4, 2019, BETTS’ corpse was taken to the Montgomery
County Coroner for autopsy. During the autopsy, Dayton Police Officers removed property from
the pockets of BETTS, including an approximate three inch long black straw with a baggie
attached to the end of it by a rubber band. Inside the baggie was a white powder, which the
seizing officers, based on their training and experience, believe to be cocaine based on its
appearance. The suspected cocaine was submitted to the Miami Valley Regional Crime Lab
(MVRCL) for testing. MVRCLI reported, on or about August 9, 2019, that the substance was
cocaine.

12; On or about August 4, 2019, the FBI observed Facebook account,
100000716769503, with uniform resource locater (URL) www.facebook.com/connor.betts.98,
under display name “Connor Betts” (hereinafter referred to as ACCOUNT). Screenshots were
captured prior to Facebook disabling the ACCOUNT. Examples of the screenshots are provided

below:

 
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 13 of 29 PAGEID #: 13

13. The individual pictured above and who appears in the other screenshots appears
to be BETTS based a comparison with the known BMV photograph of BETTS.

14. On or about August 4, 2019, a preservation request was submitted to Facebook
for the ACCOUNT.

15. On or about August 4, 2019, the FBI interviewed a friend of BETTS, who was
with BETTS at the scene of the shooting and was shot and wounded by BETTS, and who for the
purpose of this affidavit will be referred to as C.B. C.B. advised that around July 26 to 28, 2019,
BETTS indicated to C.B. that he had relapsed with cocaine and it was not interacting well. C.B.
also stated that BETTS had also invited him to go the range and shoot his AR, which C.B. did
not do.

16. On or about August 4, 2019, a large national retail store, with a Federal Firearms
License to deal in firearms, provided information to the FBI of weapon purchases made by
BETTS. The weapons are further described as an H&R 1228 Pardner 12 gauge shotgun with
serial number NZ682493, purchased on May 31, 2013; a DPMS Panther Arms, Inc, M4 Sportical
223-5.56 caliber rifle, with serial number L4017969, purchased on November 26, 2013; and a
Mossberg 702 Plinkster 22LR rifle with serial number EML4019811, purchased on May 3, 2015.
Records obtained from the retail store included ATF Form 4473s for all three firearms. Box Ile
was checked “No” on all three Form 4473s.

17. Onor about August 5, 2019, the FBI interviewed a high school girlfriend of
BETTS, who for the purpose of this affidavit will be referred to as H.S. H.S. dated BETTS off
and on in high school. She advised the FBI that BETTS had abused a number of drugs,
including Adderall, Xanax, cocaine, and marijuana. H.S. indicated that BETTS purchased pills

and cocaine from a manager at the restaurant BETTS worked at that time. H.S. advised that

6
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 14 of 29 PAGEID #: 14

BETTS had told others he could sell cocaine to them, and that during 2013 to 2014, BETTS
talked about having hallucinations and feeling like bugs were under his skin.

18. On or about August 5, 2019, the FBI interviewed another former, but more recent
girlfriend of BETTS, who for the purpose of this affidavit will be referred to as C.J. C.J. knew
BETTS since at least January 2019, having been classmates at a local college. C.J. dated
BETTS from at least March 2019, until they severed their relationship in or about May 2019.
C.J. indicated that BETTS was previously addicted to methamphetamine and was a recovering
meth addict. BETTS had told her he quit “cold turkey” after going on vacation with his family
and he was unable to obtain illegal narcotics.

19.  Onor about August 4 to 7, 2019, the FBI interviewed multiple individuals
associated with BETTS. A co-worker, who for the purpose of this affidavit will be referred to as
N.G., advised he was aware BETTS ane to have a methamphetamine addiction approximately
three years ago. A co-worker, who for the purpose of this affidavit will be referred to as K.G.,
advised that BETTS had told K.G. that he used to have a drug abuse problem during high
school. When K.G. asked what type of drugs BETTS was abusing, BETTS mentioned huffing
and cocaine. A bandmate of BETTS, who for the purpose of this affidavit will be referred to as
J.C., advised that BETTS had told J.C. he used to use methamphetamine. A co-worker of
BETTS, who for the purpose of this affidavit will be referred to as C.W., advised that BETTS
had done methamphetamine in the past. C.W. believed BETTS had been clean for approximately
four years. A co-worker of BETTS, who for the purpose of this affidavit will be referred to as
A.G., believed that BETTS had a history of drug abuse.

20. On or about August 7, 2019, the FBI interviewed an acquaintance of BETTS,

who for the purpose of this affidavit will be referred to as J.E. J.E. indicated that he and BETTS

7
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 15 of 29 PAGEID #: 15

hung out at least once a month from 2014 through 2017. JE. indicated that BETTS was hardly
ever sober during this time and used heroin, cocaine, methamphetamine, and prescription
narcotics. J.E. said that BETTS would often show up to his home “messed up.”

21. On or about August 7, 2019, the FBI interviewed a former co-worker of BETTS,
who for the purpose of this affidavit will be referred to as E.S. E.S. advised that on or about
August 2, 2019, at approximately 4:45p.m., BETTS came into her place of employment and
bought a beer. Before he left, BETTS made the comment, “I just popped a xanny, we'll see how
it goes.” Based on my training and experience, I know that the term “xanny” is often used as
street terminology for Xanax, a controlled substance.

22, On or about August 7, 2019, the FBI interviewed an acquaintance of BETTS,
who for the purpose of this affidavit will be referred to as J.E. J .E. advised that during the
timeframe he and BETTS were acquainted, which was late 2018, J.E. believed BETTS was
using various drugs, including cocaine, methamphetamine, heroin, and molly.

23. On or about August 8, 2019, the FBI interviewed a friend of BETTS, who for the
purpose of this affidavit will be referred to as E.K. E.K. informed the FBI that he and BETTS
had done “hard drugs,” marijuana, and acid together four to five times a week during 2014 to
2013,

24. On or about August 8, 2019, E.K. was interviewed again by the FBI. E.K.
acknowledged his purchase for BETTS of the following items used by BETTS in the August 4,
2019 shooting in Dayton: (1) body armor, (2) upper receiver of the AM-15 weapon, and (3) the
100-round double drum magazine. E.K. indicated that he purchased these items for BETTS —
and stored them in E.K’s apartment — to assist BETTS in hiding them from BETTS’ parents.

E.K. indicated that approximately 10 weeks ago while in E.K."s apartment, E.K. watched and

8
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 16 of 29 PAGEID #: 16

helped BETTS assemble the AR-15 weapon used by BETTS in the August 4, 2019 shooting in
Dayton. E.K. indicated that upon arrival of the drum magazine approximately 6 to 8 weeks ago,
BETTS retrieved the assembled weapon, including the drum magazine, and took possession of it
and the body armor at that time.

pane E.K. also informed the FBI that he and BETTS used a messaging application
other than Facebook to communicate. E.K. advised that BETTS also utilized Facebook and other
social media platforms. E.K. and another individual, believed to be C.B., in the following an
April 9, 2016 photograph, screenshotted from the ACCOUNT, with BETTS (E.K. and C.B.’s

faces in the photo have been obscured by the FBI):

Connor Betts’s Photos

 

26. On or about August 9, 2019, the FBI interviewed a friend of BETTS, who for the

purpose of this affidavit will be referred to as J.B. J.B. advised that BETTS had a very dark mind
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 17 of 29 PAGEID #: 17

and often discussed dark sexual fantasies. J.B. said the majority of these conversations with
BETTS were online utilizing Facebook and a separate messaging application not affiliated with
Facebook. J.B. said BETTS confided with him and openly spoke about the “dark” thoughts via
Facebook and the separate messaging application.

Bi On or about August 12, 2019, FBI agents observed a screenshot provided to the
FBI of a purported 2012 Facebook post by BETTS? father of an article entitled “Double Barrel
Handgun Means You Only Have To Be Half as Accurate,” bearing a picture of part of a
handgun. The purported post had the text above the article: “Connor Betts, this one’s for you.”

28. Based on my training and experience, I am familiar with the process by which
individuals purchase, obtain, possess, and sell firearms and ammunition, and how they obtain,
possess, sometimes grow, and use controlled substances. I know that individuals engaged in
these activities often utilize Facebook and other social media platforms and websites to
communicate, including purchasing and planning the purchase of firearms and drugs, arranging
the subsequent sale and distribution of firearms and drugs, and discussing the use thereof. I also
know that individuals engaged in illegal activity often maintain multiple social media accounts.

29, Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook was founded in February
2004 and began public operations to individuals over 13 years old having a valid email address
in September 2006. Facebook allows its users to establish accounts with Facebook, and users
can then use their accounts to share written news, photographs, videos, and other information
with other Facebook users, and sometimes with the general public.

30. Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

10
Case: 3°19-mi- ;
ase: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 18 of 29 PAGEID #: 18

the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and
other personal identifiers. Facebook also assigns a user identification number to each account.

Mil. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
;dentification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Priends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

32. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “ists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

a3; Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming

“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

11
Case: 3°19-mi- ;
ase: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 19 of 29 PAGEID #: 19

addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user's profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user’s profile.

34, Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (1.€., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link
to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

33. Facebook users can exchange private messages on Facebook with other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can also post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through Facebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features. and although Facebook does not record the calls themselves, it
does keep records of the date of each call.

36. Ifa Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

12
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 20 of 29 PAGEID #: 20

37. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (Z.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

38. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

39. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
‘ncludes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

40, Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

41. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

42. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

13
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 21 of 29 PAGEID #: 21

43. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider's support services, as well as records of any actions taken by
the provider or user as a result of the communications.

44. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
can indicate who has used or controlled the Facebook account. This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used, For example, as
described herein, Facebook logs the Internet Protocol (IP) addresses from which users access
their accounts along with the time and date. By determining the physical location associated

with the logged IP addresses, investigators can understand the chronological and geographic

14
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 22 of 29 PAGEID #: 22

context of the account access and use relating to the crime under investigation. Such information
allows investigators to understand the geographic and chronological context of Facebook access,
use, and events relating to the crime under investigation. Additionally, Facebook builds geo-
location into some of its services. Geo-location allows, for example, users to “tag” their location
in posts and Facebook “friends” to locate each other. This geographic and timeline information
may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example, information on the Facebook account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

45, Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

46. [anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

15
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 23 of 29 PAGEID #: 23

CONCLUSION

47. Based on the forgoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on Facebook, who will then compile the requested records at
a time convenient to it, reasonable cause exists to permit the execution of the requested warrant
at any time in the day or night.

48. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)A)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has
jurisdiction over the offense being investigated.” 18 US.C. § 2711G)(A)Q).

49. Pursuant to 18 U.S.C. § 2703(g). the presence of a law enforcement officer is not
required for the service or execution of this warrant.

Respectfully submitted,

(ZZ

P. Andrew Grégan ——
Special Agent
Federal Bureau of Investigation

Subscribed and sworn t before me on August 14, 2019, in Dayton, Ohio

  

 

Hon. Michiet i. Newman
UNITED STATES MAGISTRATE AUDGE

16
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 24 of 29 PAGEID #: 24

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the Facebook, Inc. User ID
100000716769503 (www.facebook.com/connor.betts.98; display name “Connor Betts”) that is
stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

headquartered in Menlo Park, California.
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 25 of 29 PAGEID #: 25

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Facebook, Inc.

To the

extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

(a)

(b)

(c)

(d)

All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites. and other personal identifiers.

All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities:

All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them, including Exchangeable
Image File (“EXIF”) data and any other metadata associated with those photos
and videos;

All profile information; News Feed information; status updates: videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 26 of 29 PAGEID #: 26

(e)

(f)

(g)
(h)
(i)

Qj)
(k)
(1)
(m)
(n)

numbers; future and past event postings; rejected “Friend” requests; comments,
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user, including all Messenger activity, private messages. chat history, video
and voice calling history, and pending “Friend” requests;

All “check ins” and other location information;

AIL IP logs, including all records of the IP addresses that logged into the account,
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account,

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account

number):
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 27 of 29 PAGEID #: 27

(p) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account:

(q) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

fourteen of service of this warrant.
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 28 of 29 PAGEID #: 28

IL. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of

18 U.S.C. § 922(g)(3)

18 U.S.C. § 922(a)(6)

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 1001

21 U.S.C. § 844

involving Conner BETTS since September 2006, including, for each user ID identified on
Attachment A, information pertaining to the following matters:

(a) Possession, use, acquisition, and distribution of firearms, ammunition, and
controlled substances;

(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications, other
records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and
‘nstrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

A
Case: 3:19-mj-00505-MJN Doc #: 1 Filed: 08/14/19 Page: 29 of 29 PAGEID #: 29

enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed
electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
